Citation Nr: 0914109	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-06 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
tinea pedis with severe onychomycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from September 1982 to 
September 1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2003 decision of the Waco, Texas, 
regional office (RO) which granted service connection for 
tinea pedis with severe onychomycosis and assigned a 10 
percent disability rating effective January 31, 2003; the 
veteran appealed the grant of a 10 percent rating.  While the 
appeal was pending, in June 2006, the file was transferred to 
he St. Louis, Missouri, RO.  The appeal was remanded in June 
2007.  In July 2007, the Veteran informed VA that she had 
moved to Ohio, and she requested that her claims file be 
transferred to the Cleveland, Ohio, RO.  Accordingly, the 
Cleveland RO is listed as the agency of original jurisdiction 
(AOJ) on the title page of this decision.


FINDINGS OF FACT

1.  Tinea pedis is manifested by constant itching and scaling 
of both feet, with occasional lesions such as blisters.

2.  The Veteran underwent matrixectomies of the toenails of 
the right foot as treatment for severe onychomycosis; the 
residual hypersensitivity more closely approximates an 
objectively painful scar.  

3.  The Veteran underwent matrixectomies of the toenails of 
the left foot as treatment for severe onychomycosis; the 
residual hypersensitivity more closely approximates an 
objectively painful scar.  

4.  The above levels of disability have been present since 
January 31, 2003, and the schedular criteria are adequate.  


CONCLUSIONS OF LAW

1.  Since January 31, 2003, the effective date of service 
connection, the criteria for a rating in excess of 10 percent 
for bilateral tinea pedis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.71a, 
Diagnostic Code 7813-7806 (2008). 

2.  Since January 31, 2003, the criteria for a separate 10 
percent rating for status post matrixectomies of the toenails 
of the right foot, as treatment for severe onychomycosis, 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.14, 4.71a, 
Diagnostic Code 7813-7804 (2008). 

3.  Since January 31, 2003, the criteria for a separate 10 
percent rating for status post matrixectomies of the toenails 
of the left foot, as treatment for severe onychomycosis, have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.14, 4.71a, Diagnostic 
Code 7813-7804 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notification and Assistance 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in March 2003, prior to the initial 
adjudication of the claim for service connection, the RO 
advised the claimant of the information necessary to 
substantiate the claim for service connection, and of hers 
and VA's respective obligations for obtaining specified 
different types of evidence.  She was notified of the service 
incurrence, current disability, and nexus elements of a 
service connection claim.  She was advised of various types 
of lay, medical, and employment evidence that could 
substantiate the various elements of her service connection 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Once service connection has been granted, and an effective 
date and rating assigned, the claim has been substantiated, 
and VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Sutton v. Nicholson, 20 Vet. App. 419 (2006).  In 
this case, the veteran's claim was granted, and a disability 
rating and effective date assigned, in a November 2003 
decision of the RO.  Nevertheless, in March 2006, she was 
furnished a letter in which the RO advised the claimant of 
the information considered in assigning a specific rating, as 
well as information regarding effective dates.  Further, the 
notice requirements enumerated in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) do not apply to initial rating claims.   

With respect to the duty to assist, the veteran's service 
treatment records as well as identified VA and private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Records of the Veteran's treatment as a 
dependent from 1987 to 1990 have been determined to be 
unavailable; however, these records would not help VA 
determine the symptomatology present since the effective date 
of service connection, in January 2003.  The veteran was 
afforded VA examinations in November 2003, April 2005, and 
December 2008.  She has not identified any medical or other 
evidence which has not been obtained.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
If the disability has undergone varying and distinct levels 
of severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).   

In March 2002, the Veteran was seen complaining of 
onychomycosis causing severe deformity of the toenails and a 
bad odor.  On an October 2002 podiatry consult, the Veteran 
had a history of removal of her toenails, which had partly 
regrown, and were thick, discolored, and mycotic.  She had 
residual tinea pedis in both arches.  In December 2002, she 
underwent matrixectomies of the toes of the right foot.  
Subsequently, the same procedures were performed on the 
toenails of left foot.  

On a VA examination in November 2003, the Veteran reported 
persistent lesions on the soles of her feet, along with some 
hard crusting of the skin.  She had had her toenails removed 
due to fungal involvement of all of the toenails.  On 
examination, the feet still had an active fungal infection on 
the soles of both feet with blister-like lesions, as well as 
some scaliness of the skin around he heels and soles.  The 
toenails were all absent, and the scars were healed.  The 
impression was persistent tinea infection of the soles and 
toes of both feet since service; status post removal of 
toenails due to persistent infection, with some residual toe 
tenderness. 

A VA examination was conducted in April 2005.  On 
examination, there was a bad odor to the feet.  There were no 
vesicles or rashes at that time, but slight scaling.  The 
diagnoses were tinea pedis of both feet, and severe 
onychomycosis with history of nails being removed on three 
occasions with slight tendency to regrow.  The examiner 
estimated that about 2 percent of the total body area was 
affected at that time.  

On a December 2005 dermatology consult, the Veteran had 
diffuse scales with areas of maceration in the interdigital 
spaces in both feet.  There was no ulceration or blisters, 
and minimal erythema.  KOH (potassium hydroxide) was positive 
for hyphae.  Due to her long history of pruritic feet, 
despite the use of multiple topical steroids and antifungals, 
she was to be presecribed oral Lamisil for 10 days, followed 
by Lamisil cream; however, the oral Lamisil was not approved.  
Although she had a positive culture for dermatophyte, she did 
not have diabetes mellitus or peripheral vascular disease.  
In April 2006, the Veteran was also noted to have axillary 
and vaginal pruritis, likely lichen simplex chronicus (LSC); 
however, this condition is not service-connected.  

In August 2006, a VA dermatology note revealed that the 
Veteran continued to have scaly, pruritic feet bilaterally 
despite the use of Lamisil cream 5 days per week.  KOH had 
been positive in December 2005.  On examination, the plantar 
and lateral aspects of the feet were scaly with minimal 
erythema in the interdigital spaces.  A prescription was 
written for her employer to excuse her from wearing nylons 
and occlusive shoes.  In March 2007, an "awful" history of 
tinea pedis was noted.  She also had LSC on her shins; again 
she is not service-connected for LSC.  She had a moccasin 
type tinea pedis, and no toenails.  

On a VA examination in December 2008, it was reported that 
the Veteran had had total matrixectomies of both feet, and 
since that time, her toenails had not regrown.  However, 
after that, she complained of hypersensitivity of the dorsal 
toes and occasional burning sensation.  In addition, she had 
chronic tinea pedis affecting both feet, for which she used 
Lamisil ointment.  During the summer, her tinea would flare 
up.  Currently, her complaints were limited to the 
interdigital spaces.  On examination, the Veteran had 
maceration and scaling between the toes, with an unpleasant 
odor.  She also had hypersensitivity of the skin in the place 
of the toenail removal.  The diagnoses were tinea pedis of 
both feet; bilateral onychomycosis; and status post total 
extraction of the toenails with matrixectomies of first 
through fifth toenails bilaterally.  

The Veteran is service-connected for tinea pedis and 
onychomycosis of both feet.  The medical evidence establishes 
that the Veteran has been found to have dermatophytosis 
(fungal infections) of the feet; both onychomycosis and tinea 
pedis are fungal conditions.  Dermatophytosis is to be rated 
as disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or dermatitis (Diagnostic Code 7806), depending upon 
the predominant disability.  38 C.F.R. § 4.118, diagnostic 
code 7813.  Since the Veteran's tinea pedis and onychomycosis 
involve the feet only, rating under disfigurement of the 
head, face, or neck would not be appropriate.  

The RO rated the Veteran under the criteria pertaining to 
dermatitis.  Dermatitis is rated 0 percent when less than 5 
percent of the entire body or of exposed areas is affected, 
and no more than topical therapy is required during the past 
12 month period.  A 10 percent rating is assigned when at 
least 5 percent but less than 20 percent of the entire body 
or of exposed areas is affected, or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than 6 weeks 
during the past 12 month period.  A 30 percent rating is 
assigned when 20 to 40 percent of the entire body or of 
exposed areas is affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of 6 weeks or more, but not constantly, 
during the past 12 month period.  The highest rating of 60 
percent is assigned when more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affect, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during a twelve month period.  38 C.F.R. § 4.118, Diagnostic 
Code 7806. 

The Veteran's service-connected skin conditions, which are 
limited to her feet, do not affect 20 percent or more of the 
entire body or exposed area.  In addition, her treatment has 
been limited to topical corticosteroids and antifungal 
preparations.  Therefore, she does not meet the criteria for 
a higher rating under Diagnostic Code 7806.  

Dermatophytosis may also be rated as scars.  Scars, other 
than head, face, or neck, that are superficial and that do 
not cause limited motion warrant a 10 percent rating for area 
or areas of 144 square inches (929 sq. cm.) or greater.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 
10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent rating may be assigned for scars which are 
superficial and painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Scars may also be rated based on 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805. 

In this case, the Veteran's skin conditions of the feet have 
not resulted in any limitation of function of the feet, 
according to the VA examinations.  However, the medical 
evidence shows that the Veteran has had pain in the area of 
her absent toenails since the excision of the toenails.  The 
Board notes that under diagnostic code 7813, the Veteran is 
to be rated based on the criteria for scars or for 
dermatitis.  However, in this case, she has two separately 
diagnosed skin conditions of the feet with significant 
symptoms which do not overlap.  Specifically, her 
onychomycosis was manifested by painful, deformed toenails, 
while she currently has tenderness, demonstrated on 
examination, in the area of her surgically removed toenails.  
Such symptoms more closely approximate a tender, painful 
scar, as a post-surgical residual.  

On the other hand, her tinea pedis is an active condition 
manifested by itching, scaling, and, occasionally, lesions 
involving the feet, which more closely approximates the 
criteria for dermatitis.  Therefore, to rate the Veteran's 
conditions as either scars or dermatitis results in the 
failure to consider significant, non-overlapping symptoms in 
her rating, which is not in accord with the overall rating 
scheme.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  
Moreover, the primary symptom of the onychomycosis is now the 
painful toenail sites, rather than an active skin condition.  
Under these circumstances, in order to more accurately 
reflect the demonstrated impairment resulting from the 
Veteran's foot conditions, which were described as "awful" 
on one occasion in the VA treatment records, it is the 
Board's judgment that the status post matrixectomies should 
be rated separately from the tinea pedis.    

Accordingly, the Board finds that, as discussed above, the 
preponderance of the evidence is against a higher rating for 
bilateral tinea pedis under diagnostic code 7806.  However, 
the symptoms of pain and tenderness, status post 
matrixectomies due to onychomycosis, more closely approximate 
the criteria for a 10 percent rating for a tender, painful 
superficial scar.  With the application of the benefit of the 
doubt in the Veteran's favor, a separate 10 percent rating 
for status post matrixectomies is warranted for each foot.  
38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  As to whether these additional ratings should be 
staged, the matrixectomies of the right foot were performed 
in October 2002, prior to the January 2003 effective date of 
service connection; accordingly, the separate 10 percent 
rating for the right foot is warranted since the effective 
date of service connection.  It is not clear precisely when 
the surgery to the left foot was performed; however, in view 
of the severity of the symptoms of onychomycosis, which 
caused the Veteran to seek the remedy of having all of her 
toenails permanently removed, with the resolution of all 
reasonable doubt in her favor, the separate 10 percent rating 
for the matrixectomy residuals of the left foot should be 
effective January 31, 2003 as well.  

The Board also concludes that with the grant of separate 10 
percent ratings for matrixectomy residuals of each foot, the 
rating criteria are adequate to describe her impairment, and, 
consequently, the question of an extraschedular evaluation is 
not raised.  See Barringer v. Peak, No. 06-3088 (U.S. Vet. 
App. Sept. 16, 2008); Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
tinea pedis is denied.

Entitlement to a separate 10 percent rating for status post 
matrixectomies of the right toenails, for treatment of 
onychomycosis, is granted, effective January 31, 2003.  

Entitlement to a separate 10 percent rating for status post 
matrixectomies of the left toenails, for treatment of 
onychomycosis, is granted, effective January 31, 2003.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


